Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Creative Create Bottle Cutter”, hereinafter CCBC, dated 25 June 2018 in the following youtube link;
https://www.youtube.com/watch?v=sx1Q8YB2QOg
	in view of Murvine (6,672,577).
CCBC is shown in this clipped image from the video;

    PNG
    media_image1.png
    427
    707
    media_image1.png
    Greyscale


	CCBC shows all the recited limitations as follows;
a base (rectangular steel base) comprising a plurality of retention cells (as seen above), wherein each retention cell comprises at least one wall (all holes have walls) and an open top (see above); 	
a first wheel assembly (see above) comprising a post (u-shaped bracket and/or wheel axle), a rotating wheel attached to the post, and a peg (screw) on an end of the post, wherein the peg is shaped and sized to fit (see above) within the plurality of retention cells;
a blade assembly (lower right in image above) comprising a first post (vertical part) and a glass scoring blade (see above) attached to the first post, wherein the first post of the blade assembly comprises a peg (screw) on an end of the first post of the blade assembly, wherein the peg is shaped and sized to fit within the plurality of 
CCBC’s retention cells are not square, and the pegs are not square.  However, it is well known for work holders to employ this grid of square retentions cells and square pegs, as seen in Murvine (figure 1).  Each of Murvine’s retention cells are square, with 4 sides and a bottom (lines 55,56, column 2).  The pegs are also square (figure 7).  It would have been obvious to one of ordinary skill to have employed Murvine’s system for CCBC’s bottle scoring apparatus, with CCBC’s cells and pegs being replaced by Murvine’s cells and pegs, since these are known for the same purpose of positioning work holders.
In regard to claims 2-5, both CCBC and Murvine teach there are numerous retention cells to place the wheel and blade assembly in, as seen in the above image and Murvine’s figure 1.  
As for claims 18-20, the various retention cells are for the purpose of relocating the wheels and blade assembly for different sized bottles, as noted below the figure above.

4.	Applicant's arguments have been fully considered but they are not persuasive.
	In regard to the rejection under 35 USC 103, Applicant notes the importance of accurately securing the cutting tool.  This is followed by an argument that Murvine does not teach accurately securing his tools.  Examiner disagrees, due to what Murvine discloses.  
the peg opening attachment means is an elastic bushing that fits snugly into any one of the peg openings to 
securely hold….”.  Note the use of the words “snugly” and “securely”, which would suggest to one of ordinary skill that tools could be accurately held and maintained in position.  Examiner notes that “snugly” is also the term that Applicant used for his own device, in paragraph 0053 of the specification.
	Based on this, Applicant’s assessment of Murvine’s securing accuracy is incorrect.	
Made of record but not relied on is a patent publication to Nicolas showing a pertinent tool securing device.

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724